FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MILIVIA YOSANA ORDONEZ-LOPEZ,                     No. 09-73262

               Petitioner,                        Agency No. A099-467-703

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Milivia Yosana Ordonez-Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

      Ordonez-Lopez contends she suffered harm from gang members during

several incidents on account of her Christian religious beliefs. Substantial

evidence supports the BIA’s finding that Ordonez-Lopez failed to establish the

required nexus to a protected ground because her religion was not “one central

reason” for the mistreatment she experienced. See Parussimova v. Mukasey, 555

F.3d 734, 740-41 (9th Cir. 2009). Accordingly, Ordonez-Lopez’s asylum and

withholding of removal claims fail. See Barrios v. Holder, 581 F.3d 849, 856 (9th

Cir. 2009).

      Substantial evidence supports the BIA’s denial of CAT relief because

Ordonez-Lopez failed to establish it is more likely than not she will be tortured

with the acquiescence of the Guatemalan government. See Wakkary, 558 F.3d at

1067-68.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73262